Citation Nr: 0631873	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  01-01 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fracture, C5-7, with traumatic arthritis, 
currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1980 to 
March 1986.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  
In March 2004, the veteran had a hearing before the 
undersigned in Washington, D.C.  In February 2005, the Board 
remanded this case to the RO for additional development, 
which has been accomplished.  The case is now before the 
Board once again for further appellate consideration.  

At the hearing in 2004, the veteran's representative raised 
the issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b).  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also VAOPGCPREC 6-96.  Therefore, the claim 
before the Board will include this issue.

It is noted that in February 2005, the issues before the 
Board included entitlement to service connection for 
neurofibroma of the cervical spine and a total disability 
rating due to individual unemployability.  These claims have 
been granted by the RO.  The issues are no longer before the 
Board as there has been a full grant of the benefits sought 
on appeal.  

The RO has rated the veteran's neurofibroma and its 
neurological residuals and the veteran has not expressed any 
disagreement with those ratings.  The Board must point out, 
however, that the VA medical records indicate that the 
residuals of the neurofibroma (rather than the compression 
fracture) include a scar on the neck.  The RO has not 
separately evaluated this scar.  This is REFERRED to the RO 
for any appropriate action.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In addition, the RO's January 2006 rating decision indicates 
that the veteran has been awarded a 30 percent rating under 
Diagnostic Code 8510 for moderate paralysis of the 5th and 6th 
cervicals, left arm, associated with neurofibroma of the 
cervical spine.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8510 (2005).  The VA medical records report that the veteran 
is left-handed.  Under Diagnostic Code 8510, the minor hand 
is assigned a 30 percent rating, not the major hand.  The 
major hand is assigned a 40 percent rating.  This matter is 
also REFERRED to the RO for any appropriate action.  

The RO has also awarded service connection for paralysis of 
the thumb and first finger of the left hand as secondary to 
the neurofibroma, and assigned a 20 percent rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8515.  The RO has 
variably indicated that the disability is mild and moderate.  
The rating assigned is for moderate incomplete paralysis of 
the minor, not major, hand. This matter is REFERRED to the 
RO for correction as well. 

Finally, a November 2001 VA examination indicates that the 
veteran had urgency urinary incontinence which may reflect 
an evolving myelopathic component.  While adjudication of 
disorders of the spine require evaluation and assignment of 
separate ratings for neurological components, including 
bladder disorders, (See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243), the VA medical records indicate that any 
neurological problems are related to the neurofibroma of the 
cervical spine and not the compression fracture.  As the 
ratings assigned for the neurofibroma and its residuals are 
not before the Board, the matter of whether a separate 
rating for any bladder dysfunction is warranted will not be 
addressed in this decision.  However, given the above-
mentioned statement noted in the November 2001 VA 
examination report, the matter of entitlement to a separate 
rating for any bladder dysfunction is REFERRED to the RO for 
any appropriate action.  


FINDINGS OF FACT

1.  The residuals of compression fracture, C5-7, with 
traumatic arthritis, are manifested by pain and limitation 
of motion; without cord involvement, abnormal mobility 
requiring neck brace (jury mast), or any secondary 
neurological symptoms.  

2.  The veteran's disorder does not present an exceptional 
or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of 
compression fracture, C5-7, with traumatic arthritis, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2005), and Diagnostic Codes 5285, 5287, 
5290, 5293 (2002, 2003).

2.  The evidence does not warrant further referral for 
consideration of an  extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

Letters dated in August 2002 and March 2005 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although these letters were not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to him in January 2006.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The March 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).    

The veteran's service medical records and post-service 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
veteran has also been accorded numerous VA examinations.  38 
C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since 
he was last examined in August 2005.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The VA examination reports of record, to include the August 
2005 examination report, are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for an increased rating, any question as 
to an appropriate effective date to be assigned is rendered 
moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased rating

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions, 
service medical records, and post-service medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, as in the present case, 
it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
  
When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

1.  Schedular evaluation

The criteria for evaluating disabilities of the spine were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002). The newly enacted 
provisions of this section allowed for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating 
episodes over the past 12 months or by combining (under 38 
C.F.R. § 4.25) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating spine disorders. See 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These 
changes are listed under Diagnostic Codes 5235-5243, with 
Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome).

In the case at hand, the veteran is rated 40 percent 
disabled for the residuals of the compression fracture of 
the cervical spine with arthritis.  A higher rating may be 
assigned under DC 5285 when there are fracture residuals 
with cord involvement, bedridden, or requiring long leg 
braces; or, without cord involvement, abnormal mobility 
requiring neck brace (jury mast).  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).  The evidence of record does 
not show evidence of cord involvement and bedridden status 
or the need for long leg braces.  Further, while the VA 
medical records note that the veteran wears a Philadelphia 
collar at times, the record does not show that there is 
abnormal mobility of the neck requiring a brace.  Thus, an 
increased rating under the old rating criteria under DC 5285 
is not warranted.  

A higher rating may also be assigned under DC 5293 for 
pronounced intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  However, a rating under DC 
5293 requires neurological symptoms.  In this case, the VA 
medical evidence indicates that the veteran's compression 
fracture does not cause any neurological symptoms.  Rather, 
the neurological symptoms that he has are associated with 
the neurofibroma, for which he receives separate ratings.  
In response to the remand question, the VA examiner in 2005 
stated that compression fractures do not typically cause 
neurological symptoms, and that the veteran's symptoms were 
related to the neurofibroma of the cervical spine and the 
residuals thereof.  As the neurological symptoms are not 
related to the compression fracture, a higher rating under 
DC 5293 is not warranted.  

The veteran's disorder was also evaluated under DC 5290 
(2003) for limitation of cervical spine motion.  However, 
the highest rating available under that code was 30 percent 
for severe limited motion.

At this point, the Board notes that at the 2004 hearing, the 
veteran's representative requested that separate ratings be 
assigned under DC 5285 for residuals of vertebral fracture, 
to include demonstrable deformity, and under DC 5290 for 
limitation of motion.  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  First, although the veteran 
did, indeed, suffer a compression fracture, his disability 
cannot be rated under DC 5285 (2003) because there is no 
medical evidence of abnormal mobility requiring use of a 
neck brace (jury mast).  The representative is correct that 
a separate 10 percent rating could be assigned for 
demonstrable deformity of the vertebral body, but the 
medical evidence does not show the veteran has any deformity 
from the fracture.  All x-ray reports indicate the fracture 
is well healed.  Per DC 5285, in all other cases, the 
residuals of a vertebral fracture will be rated on the basis 
of limited motion or muscle spasm.  That is exactly would 
could be done in this case under DC 5290, but separate 
ratings cannot, by law, be assigned.

Likewise, as the neurological symptoms are unrelated to the 
compression fracture, a higher rating under DC 5243 for 
incapacitating episodes due to intervertebral disc syndrome 
is not warranted.  For this same reason, the Board will not 
determine whether separate ratings should be assigned for 
the orthopedic and neurological symptoms.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  As for a higher 
rating for the orthopedic manifestations alone, under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Since the 
veteran's disability involves the cervical spine, this is 
not for application.  He could receive a 100 percent rating 
for unfavorable ankylosis of the entire spine.  "Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition in 
which the entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5).  That is not shown by the 
medical evidence here.

In any event, the veteran has been awarded separate ratings 
for his neurological symptoms (and the assigned disability 
ratings have not been placed in appellate status).  Any 
additional evaluations for these neurological symptoms would 
constitute pyramiding.  38 C.F.R. § 4.14 (2005).

Therefore, entitlement to an increased rating must be 
denied.  In reaching the decision to deny the veteran's 
claim, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Extraschedular evaluation

As noted above, the issue of entitlement to an 
extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for the veteran's disorder was raised at his 
personal hearing by his representative.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's 
residuals of the compression fracture.  While the Board does 
not have the authority to grant an extraschedular evaluation 
in the first instance, it is not precluded from reviewing an 
RO determination that referral is not warranted and 
confirming that decision.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular rating 
is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

The schedular evaluations for cervical spine disorders are 
not inadequate.  As fully detailed above, higher disability 
ratings are available for such a disorder where specific 
objective criteria are met.  The veteran does not meet the 
schedular criteria for a higher disability rating.  It does 
not appear that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  There is no evidence in the 
claims file to suggest marked interference with employment 
as a result of this condition that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  His symptoms from the compression fracture consist of 
chronic pain, limitation of cervical spine motion, muscle 
spasms, etc., and such impairment is contemplated in the 
disability rating that has been assigned.  In other words, 
he does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  As discussed above, 
the neurological impairment resulting from the neurofibroma 
is being separately compensated.

While the veteran has asserted that this disability causes 
pain and impairment, such impairment is contemplated in the 
disability rating that has been assigned. Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


ORDER

An increased rating for residuals of compression fracture, 
C5-7, with traumatic arthritis, to include an extraschedular 
evaluation, is denied.  



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


